Exhibit 10.1

 

ADDITIONAL FACILITY ACCESSION AGREEMENT

 

To:                              TD Bank Europe Limited as Facility Agent and
Security Agent

 

From:                  The banks and financial institutions listed in Schedule 1
to this Agreement (the Additional Facility F Lenders)

 

Date: 2nd December, 2004

 

UPC Distribution Holding B.V. - €1,072,000,000 Term Credit Agreement
dated 16th January, 2004 as amended (the Credit Agreement)

 

1.                                       In this Agreement:

 

Facility F Advance means a Facility F1 Advance or a Facility F2 Advance.

 

Facility F1 means the €140,000,000 term loan facility which forms a sub-tranche
of this Additional Facility.

 

Facility F1 Advance means a euro-denominated advance made to UPC Financing
Partnership (UPC Financing) under Facility F1.

 

Facility F1 Commitment means, in relation to an Additional Facility F Lender,
the amount in euros set opposite its name under the heading “Facility F1
Commitment” in Schedule 1 to the counterpart of this Agreement executed by that
Additional Facility F Lender.

 

Facility F2 means the US$525,000,000 term loan facility which forms a
sub-tranche of this Additional Facility.

 

Facility F2 Advance means a US Dollar-denominated advance made to UPC Financing
under Facility F2.

 

Facility F2 Commitment means, in relation to an Additional Facility F Lender,
the amount in US Dollars set opposite its name under the heading “Facility F2
Commitment” in Schedule 1 to this Agreement.

 

Majority Facility F Lenders means Additional Facility F Lenders the aggregate of
whose Facility F1 Commitments and Facility F2 Commitments (translated into euros
on the basis of the Agent’s Spot Rate of Exchange on the date of this Agreement)
exceeds 662/3 per cent. of the aggregate of the Facility F1 Commitments and the
Facility F2 Commitments (translated into euros on the basis of the Agent’s Spot
Rate of Exchange on the date of this Agreement).

 

2.                                       Unless otherwise defined in this
Agreement, terms defined in the Credit Agreement shall have the same meaning in
this Agreement and a reference to a Clause is a reference to a clause of the
Credit Agreement.

 

3.                                       We refer to Clause 2.2 (Additional
Facilities) of the Credit Agreement.

 

4.                                       This Agreement will take effect on the
date (the Effective Date) on which the Facility Agent notifies UPC Distribution
and the Additional Facility F Lenders that it has received the

 

--------------------------------------------------------------------------------


 

documents and evidence set out in Schedule 2 to this Agreement, in each case in
form and substance satisfactory to it or, as the case may be, the requirement to
provide any of such documents or evidence has been waived by the Majority
Facility F Lenders.

 

5.                                       We, the Additional Facility F Lenders,
agree:

 

(a)                                  to become party to and to be bound by the
terms of the Credit Agreement as Additional Facility Lenders in accordance with
Clause 2.2 (Additional Facilities); and

 

(b)                                 to become party to the Security Deed as
Lenders and to observe, perform and be bound by the terms and provisions of the
Security Deed in the capacity of Lenders in accordance with clause 9.3
(Transfers by Lenders) of the Security Deed.

 

6.                                       The Additional Facility Commitment in
relation to an Additional Facility F Lender (for the purpose of paragraph (a) of
the definition of Additional Facility Commitment in Clause 1.1 (Definitions)) is
its Facility F1 Commitment and/or its Facility F2 Commitment, as appropriate.

 

7.                                       The Final Maturity Date in respect of
this Additional Facility is 31st December, 2011.

 

8.                                       The outstanding Facility F Advances
will be repaid by payment of semi-annual instalments on 30th September and 31st
March annually, starting on 30th September, 2009 and ending on 30th September,
2011, in an Original Euro Amount equal as nearly as possible (amended upwards if
necessary) to 0.50 per cent. of the total outstanding amount of Facility F
Advances on the last day of the Availability Period in relation to this
Additional Facility.  All Facility F Advances outstanding on the Final Maturity
Date in respect of this Additional Facility will be repaid in full on that date.

 

9.                                       (a)                                 
The Availability Period in relation to this Additional Facility is the period
from and including the date of this Agreement up to and including the earlier
of:

 

(i)                                     the first Utilisation Date under this
Additional Facility; or

 

(ii)                                  the date falling 5 days after the date of
this Agreement,

 

or such later date as all the Additional Facility F Lenders may agree in
writing.

 

(b)                                 This Additional Facility shall be drawn by a
single Advance and no more than one Request may be made for Facility F Advances
under the Credit Agreement.

 

10.                                 (a)       The Margin will be, in the case of
a Facility F1 Advance, 4.00 per cent. per annum and, in the case of a Facility
F2 Advance, 3.50 per cent. per annum, in each case until the date falling nine
months after the date of this Agreement and thereafter shall be adjusted in
accordance with the following provisions of this paragraph.

 

(b)                                 UPC Distribution will deliver to the
Facility Agent, together with its Relevant Financial Statements, a notice
referring to this paragraph (a Margin Notice) and specifying the ratio of Senior
Debt to Annualised EBITDA as calculated in accordance with Clause 17 (Financial
Covenants) as at the date to which the most recently delivered Relevant
Financial Statements were prepared for the purposes of calculating whether the
Margin for Facility F Advances is to be adjusted in accordance with this
paragraph.

 

2

--------------------------------------------------------------------------------


 

(c)                                  The Margin for Facility F Advances will be
adjusted (upwards or downwards) to the percentage rates per annum set out in
column (1) below (in the case of Facility F1 Advances) and column (2) below (in
the case of Facility F2 Advances) set opposite the range set out in column (3)
below into which the ratio of Senior Debt to Annualised EBITDA, as shown in the
Margin Notice, falls:

 

(1)
Facility F1
Margin

 

(2)
Facility F2
Margin

 

(3)
Senior Debt/Annualised
EBITDA ratio

4.00%

 

3.50%

 

≥ 4.00:1

3.25%

 

3.00%

 

< 4.00:1

 

(d)                                 The adjustment (if any) specified in (c)
above will apply to the Margin for all Facility F Advances with immediate effect
on the date the relevant Margin Notice (or, if later, the related Relevant
Financial Statements) is delivered to the Facility Agent.

 

(e)                                  If UPC Distribution fails to deliver a
Margin Notice in accordance with paragraph (b) above the Margin with effect from
the last date permitted for delivery of the Relevant Financial Statements will
be as stated in paragraph (a) above provided that if that Margin Notice is
delivered later, the Margin will be adjusted in accordance with this paragraph
with effect from the date falling five Business Days after the Margin Notice
(or, if later, the related Relevant Financial Statements) is delivered.

 

(f)                                    In this paragraph, Relevant Financial
Statements means each set of quarterly financial statements delivered under
Clause 16.2(b) (Financial information) of the Credit Agreement.

 

11.                                 There is no commitment fee in relation to
this Additional Facility.

 

12.                                 The Borrower in relation to Facility F1 and
Facility F2 is UPC Financing.

 

13.                                 (a)       UPC Distribution represents and
warrants to each Finance Party that, to the best of its knowledge after due
inquiry, as of the date of the information memorandum (the Information
Memorandum) prepared in October 2004 in connection with the syndication of this
Additional Facility:

 

(i)                                     the factual information relating to the
Borrower Group and UPC contained in the Information Memorandum is accurate in
all material respects;

 

(ii)       all UPC Distribution’s projections and forecasts contained in the
Information Memorandum were based on and arrived at after due and careful
consideration and have been prepared by UPC Distribution on the basis of
assumptions that UPC Distribution believed were reasonable as of the date of the
projections;

 

(iii)      there are no material facts or circumstances which have not been
disclosed to the Additional Facility F Lenders in writing prior to the date of
the Information Memorandum and which would make any material factual information
referred to in (i) above untrue, inaccurate or misleading in any material
respect as at the date of the Information Memorandum, or any such

 

3

--------------------------------------------------------------------------------


 

opinions, projections, or assumptions referred to in (ii) above misleading in
any material respect as at the date of the Information Memorandum,

 

provided that it is understood that information in the Information Memorandum
which is provided as of a specified date or for a specified period is in all
material respects accurate as of such date or for such period and was not, when
prepared, misleading to the best of UPC Distribution’s knowledge and belief in
any material respect as of such date or for such specified period.

 

(b)                                 Notwithstanding paragraph (a) above, no
representation is made in respect of (i) any information, facts, statements,
opinions, projections, forecasts, demographic statistics or circumstances
relating to the cable, media, telecommunications and data services industry as a
whole or (ii) any person other than any member of the Borrower Group.

 

14.                                 The parties to this Agreement confirm that,
to the extent that:

 

(a)                                  an amount is due to be paid to an
Additional Facility F Lender (which is itself also a lender under Facility C1)
as a voluntary prepayment of Facility C1 pursuant to the Cancellation Notice (as
defined in the Existing Facility Agreement) to be delivered to the Existing
Facility Agents as referred to in paragraph 4(b) of Schedule 2 to this
Agreement; and

 

(b)                                 that amount is equal to or greater than the
amount of the Facility F1 Commitment and/or the Facility F2 Commitment
(translated into euros on the basis of the Agent’s Spot Rate of Exchange on the
date of this Agreement), as appropriate, of that Additional Facility F Lender
(also being a lender under Facility C1) to be drawn on the Utilisation Date of
this Additional Facility (such amount being the Deemed Drawn F1 Amount),

 

the Deemed Drawn F1 Amount shall, at the request of the relevant Additional
Facility F Lender (to be communicated in writing to the Facility Agent prior to
the date of this Agreement), on the Utilisation Date of this Additional
Facility, be deemed to be advanced by that Additional Facility F Lender to UPC
Financing under Facility F1 or Facility F2, as appropriate, on that date and UPC
Distribution’s obligations to that Additional Facility F Lender (also being a
lender under Facility C1) to prepay Facility C1 pursuant to the Cancellation
Notice referred to in paragraph (a) above will be satisfied in an amount equal
to the Deemed Drawn F1 Amount.

 

15.                                 The parties to this Agreement confirm that,
to the extent that:

 

(a)                                  an amount is due to be paid to an
Additional Facility F Lender (which is itself also a lender under Facility C2)
as a voluntary prepayment of Facility C2 pursuant to the Cancellation Notice (as
defined in the Existing Facility Agreement) to be delivered to the Existing
Facility Agents as referred to in paragraph 4(b) of Schedule 2 to this
Agreement; and

 

(b)                                 that amount is equal to or greater than the
amount of the Facility F2 Commitment and/or the Facility F1 Commitment
(translated into euros on the basis of the Agent’s Spot Rate of Exchange on the
date of this Agreement), as appropriate, of that Additional Facility F Lender
(also being a lender under Facility C2) to be drawn on the Utilisation Date of
this Additional Facility (such amount being the Deemed Drawn F2 Amount),

 

4

--------------------------------------------------------------------------------


 

the Deemed Drawn F2 Amount shall, at the request of the relevant Additional
Facility F Lender (to be communicated in writing to the Facility Agent prior to
the date of this Agreement), on the Utilisation Date of this Additional
Facility, be deemed to be advanced by that Additional Facility F Lender to UPC
Financing under Facility F2 or Facility F1, as appropriate, on that date and UPC
Financing’s obligations to that Additional Facility F Lender (also being a
lender under Facility C2) to prepay Facility C2 pursuant to the Cancellation
Notice referred to in paragraph (a) above will be satisfied in an amount equal
to the Deemed Drawn F2 Amount.

 

16.                                 We confirm to each Finance Party that:

 

(a)                                  we have made our own independent
investigation and assessment of the financial condition and affairs of each
Obligor and its related entities in connection with its participation in the
Credit Agreement and have not relied on any information provided to us by a
Finance Party in connection with any Finance Document; and

 

(b)                                 we will continue to make our own independent
appraisal of the creditworthiness of each Obligor and its related entities while
any amount is or may be outstanding under the Credit Agreement or any Commitment
is in force.

 

17.                                 Each Additional Facility F Lender consents
in principle, and subject to satisfactory documentation, to the merger of the
Credit Agreement and the Existing Facility Agreement into a single document.

 

18.                                 The Facility Office and address for notices
of each Additional Facility F Lender for the purposes of Clause 32.2 (Addresses
for notices) will be that notified by each Additional Facility F Lender to the
Facility Agent.

 

19.                                 This Agreement is governed by English law.

 

20.                                 This Agreement may be executed in any number
of counterparts, and this has the same effect as if the signatures on the
counterparts were on a single copy of this Agreement.

 

SIGNATORIES

 

HARBOURMASTER LOAN CORPORATION B.V.

 

By:

AS Verheijen

CH Sedenrijk

 

HPC NOMINEES LTD

 

By:

Julian Green

David Milward

 

METROPOLITAN LIFE INSURANCE COMPANY

 

By:

James A Wiviott

 

BNP PARIBAS BELGIUM BRANCH

 

By:

Raymond Pietercil

Didier Mahout

 

5

--------------------------------------------------------------------------------


 

LEVERAGED FINANCE EUROPE CAPITAL II B.V.

 

By:

François Gauvin

 

BEAR STEARNS CORPORATE LENDING INC

 

By:

Yves Leysen

 

THE ALPHAGEN CREDIT FUND LIMITED

 

By:

Varkki Chacko

 

CIT CAPITAL FINANCE (UK) LTD

 

By:

Iain Hunter

 

THE TORONTO-DOMINION BANK

 

By:

Rory McCarthy

 

TORONTO DOMINION (TEXAS), LLC

 

By:

Rory McCarthy

 

TD BANK EUROPE LIMITED as Facility Agent and Security Agent

 

By:

Rory McCarthy

 

UPC DISTRIBUTION HOLDING B.V.

 

By:

Jeremy Evans

Dennis Okhuijsen

 

UPC FINANCING PARTNERSHIP

 

By:

Jeremy Evans

Dennis Okhuijsen

 

6

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

ADDITIONAL FACILITY F LENDERS AND COMMITMENTS

 

Additional Facility F Lender

 

Facility F1
Commitment
(€)

 

Facility F2
Commitment
(US$)

 

 

 

 

 

 

 

Harbourmaster Loan Corporation B.V.

 

 

 

 

 

 

 

 

 

 

 

HPC Nominees Ltd

 

 

 

 

 

 

 

 

 

 

 

Metropolitan Life Insurance Company

 

 

 

 

 

 

 

 

 

 

 

BNP Paribas Belgium Branch

 

 

 

 

 

 

 

 

 

 

 

Leveraged Finance Europe Capital II B.V.

 

 

 

 

 

 

 

 

 

 

 

Bear Stearns Corporate Lending Inc

 

 

 

 

 

 

 

 

 

 

 

The Alphagen Credit Fund Limited

 

 

 

 

 

 

 

 

 

 

 

CIT Capital Finance (UK) Ltd

 

 

 

 

 

 

 

 

 

 

 

The Toronto-Dominion Bank

 

 

 

 

 

 

 

 

 

 

 

Toronto Dominion (Texas), LLC

 

 

 

525,000,000

 

 

 

 

 

 

 

Total

 

€

140,000,000

 

US$

525,000,000

 

 

7

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

CONDITIONS PRECEDENT DOCUMENTS

 

1.                                      Constitutional Documents

 

(a)                                  A copy of the constitutional documents of
each Obligor (other than UPC Financing) and the partnership agreement of UPC
Financing or, if the Facility Agent already has a copy, a certificate of an
authorised signatory of the relevant Obligor confirming that the copy in the
Facility Agent’s possession is still correct, complete and in full force and
effect as at a date no earlier than the date of this Agreement.

 

(b)                                 An extract of the registration of each
Obligor established in the Netherlands in the trade register of the Dutch
chamber of commerce.

 

2.                                      Authorisations

 

(a)                                  A copy of a resolution of the board of
managing and, to the extent applicable, board of supervisory directors (or
equivalent) and, to the extent that a shareholders’ resolution is required, a
copy of the shareholders’ resolution of each Obligor:

 

(i)            approving the terms of and the transactions contemplated by this
Agreement and (in the case of UPC Distribution and UPC Financing) resolving that
it execute the same; and

 

(ii)           (in the case of UPC Distribution and UPC Financing) authorising
the issuance of a power of attorney to a specified person or persons to execute
this Agreement on its behalf.

 

(b)                                 In the case of UPC Distribution and UPC
Financing, a specimen of the signature of each person authorised pursuant to its
constitutional documents or to the power of attorney referred to in paragraph
(a) above to sign this Agreement.

 

(c)                                  A certificate of an authorised signatory of
UPC Distribution and UPC Financing certifying that each copy document specified
in this Schedule and supplied by UPC Distribution or UPC Financing (as the case
may be) is correct, complete and in full force and effect as at a date no
earlier than the date of this Agreement.

 

(d)                                 A copy of any other authorisation or other
document, opinion or assurance which the Facility Agent has notified UPC
Distribution is necessary in connection with the entry into and performance of,
and the transactions contemplated by, this Agreement or for the validity and
enforceability of this Agreement.

 

3.                                      Legal opinions

 

(a)                                  A legal opinion of Allen & Overy LLP,
English legal advisers to the Facility Agent, addressed to the Finance Parties.

 

(b)                                 A legal opinion of Allen & Overy LLP, Dutch
legal advisers to the Facility Agent, addressed to the Finance Parties.

 

(c)                                  A legal opinion of Allen & Overy LLP, New
York legal advisers to the Facility Agent, addressed to the Finance Parties.

 

8

--------------------------------------------------------------------------------


 

4.                                      Other documents

 

(a)                                  Confirmation from UPC Distribution to the
Facility Agent that all the net proceeds of this Additional Facility will be
used towards the prepayment of the Existing Facilities (applied against the
relevant Existing Facilities in such proportions as UPC Distribution may
select).

 

(b)                                 Evidence that UPC Distribution has delivered
a duly completed Cancellation Notice (as defined in the Existing Facility
Agreement) to the Existing Facility Agents giving notice of prepayment of the
whole of the outstanding advances under Facility C.

 

(c)                                  Evidence that UPC Financing has acceded to
the Credit Agreement as an Additional Borrower.

 

9

--------------------------------------------------------------------------------

 